95 U.S. 266 (____)
NIMICK
v.
COLEMAN.
Supreme Court of United States.

*268 Mr. George Shiras, Jr., in support of the motion.
Mr. J.F. Slagle and Mr. John Dalzell in opposition thereto.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
We think the motion to dismiss in this case must be granted. The record shows affirmatively that the Circuit Court refused to take jurisdiction upon the appeal, and did proceed under its supervisory jurisdiction alone. The case is thus brought directly within our decision in Stickney v. Wilt, 23 Wall. 150; and, as the order of the District Court has been affirmed, we are not called upon to determine whether we should set aside the action of the Circuit Court for want of jurisdiction, as we did in that case, because there was a reversal. If, as is claimed, the District Court acted without jurisdiction, or in a manner not to bind the parties, its decree as made was void; and the aggrieved partnership creditors may very properly consider whether they cannot proceed in equity to call the trustees to a proper accounting and distribution. Upon that question, however, we express no opinion. We are clear that no appeal lies to this court from the action of the Circuit Court in respect to what has been done; and the suit is accordingly
Dismissed.